Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The preliminary amendments filed on December 17, 2020, July 30, 2018, and May 4, 2017 have been considered.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 18 and 21, “extracting the one or more attributes as a child of the iso-value” is not disclosed in the specification. Instead, the specification discloses “[t]the surface attributes can then be extracted and re-stored as a child of a surface, or co-rendered on an iso-value of the stratigraphic function.

	Drawings

The drawings are objected to because block “601A” (Fig. 6) is not descriptively labeled (see 37 CFR 1.83(a)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "606" (Fig. 6) and "606A" (specification, paragraph 0046, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both an iso-value surface (specification,  paragraph 0041, lines 2-3) and a boundary (Fig. 2).  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show erosion 402 as described in the specification (paragraph 0039, line 5).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “attribute” and “interval” in Fig. 5 as described in the specification (paragraph 0041, lines 10-11).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10-12, and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 16,
the written description does not define or describe the “attribute(s)” in 

	Claim 21, the written description does not support in sufficient detail “constructing one or more stratigraphic traces oriented perpendicular to or along a gradient of a stratigraphic function on which the implicit stratigraphic model is based, wherein the one or more stratigraphic traces are constructed based on one or more of the plurality of seismic traces, and wherein the one or more attributes are calculated based on the one or more stratigraphic traces”. Instead, for example, the specification discloses “a construction of a stratigraphic trace by combining two seismic traces on either side of a fault” (paragraph 0008, lines 1-2).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-12, 16, 17, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 16 recite an abstract idea of “selecting an iso-value in the implicit stratigraphic model” (Mental Process), “defining … a geologically-consistent interval in the implicit stratigraphic model based at least partially on a position of the iso-value in the implicit stratigraphic model” (Mental Process), “calculating one or more attributes of the plurality of seismic traces in the interval” (Mathematical Concept).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. “[R]eceiving a plurality of seismic traces representing a subterranean domain” and “receiving an implicit stratigraphic model of at least a portion of the subterranean domain” are directed to an insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). Recitation of a generic processor/computer does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “receiving a plurality of seismic traces representing a subterranean domain” and “receiving an implicit stratigraphic model of at least a portion of the subterranean domain” are directed to an insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). Recitation of a generic processor/computer does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).

The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 3, 11, 12, and 17 are directed to an abstract idea.
Claims 22 and 23 are directed to insignificant extra solution activities.
Accordingly, claims 1-3, 10-12, 16, 17, 22, and 23 are not patent eligible under 35 USC 101. 
Claims 5-7 and 18-21 are directed to more than insignificant extra solution activities. Instead, they integrate the abstract idea into a practical application of constructing stratigraphic traces.
Accordingly, claims 5-7 and 18-21 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (US 2015/0066460), Lepage et al. (US 2014/0222403), and Pitas et al. (“Texture Analysis and Segmentation of Seismic Images”).

Regarding claims 1, 10, and 16, Klinger et al. discloses a method and system for processing seismic data (Fig. 1), comprising:
	receiving a plurality of seismic traces (116 receives 112, Fig. 1) representing a subterranean domain (paragraph 0059, lines 5-9); 
	receiving an implicit stratigraphic model of at least a portion of the subterranean domain (paragraph 0029, lines 1-3);
	selecting an iso-value in the implicit stratigraphic model (constraining an iso-value of an implicit function to go through interpretation points, paragraph 0267, lines 16-18).

However, Klinger et al. does not disclose
	defining, using a processor, a geologically-consistent interval in the implicit stratigraphic model based at least partially on a position of the iso-value in the implicit stratigraphic model; and
	calculating one or more attributes of the plurality of seismic traces in the interval.

Lepage et al. discloses defining, using a processor (processor performs a simulation of physical phenomenon, paragraph 0181, lines 1-4), a geologically-consistent interval in 

Pitas et al. discloses calculating one or more attributes of the plurality of seismic traces in the interval (detection of seismic horizons and calculation of their features (Abstract, lines 2-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Klinger et al. with defining a geologically-consistent interval in the implicit stratigraphic model as disclosed by Lepage et al. for the purpose of calculating one or more attributes of the plurality of seismic traces in the interval as disclosed by Pitas et al..

Regarding claims 10 and 16, Klinger et al. further discloses one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, executed by at least one of the one or more processors (paragraph 003, lines 7-27).

Regarding claim 22, Klinger et al. discloses displaying the one or more attributes using a display device (paragraph 0120, lines 4-5).


		storing the one or more attributes as a new seismic domain (paragraph 0271, lines 9-12); and
	extracting the one or more attributes as a child of the iso-value (paragraph 0105, lines 10-11), or displaying the one or more attributes on an iso-value of the implicit stratigraphic model or both.

	Note Regarding Prior Art

	Claims 2, 3, 5-7, 11, 12, and 17-21 do not have prior art rejections.
The combination as claimed wherein a method and system for processing seismic data comprising defining the geologically-consistent interval comprises: setting a first boundary offset from the iso-value by a first geological time; and setting a second boundary offset from the iso-value by a second geological time, wherein the interval is defined between the first and second boundaries (claims 2, 11, 17) or constructing one or more stratigraphic traces oriented perpendicular to or along a gradient of a stratigraphic function on which the implicit stratigraphic model is based, wherein the one or more stratigraphic traces are constructed based on one or more of the plurality of seismic traces, and wherein the one or more attributes are calculated based on the one or more stratigraphic traces (claims 18, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nowak et al. (US 2012/0261135) discloses a method for the segmentation and classification of seismic or other geophysical data (Abstract, lines 1-2). Nowak et al. further discloses the segmentation of geophysical data is based on detection of seismic horizons and calculation of their attributes (paragraph 0016, lines 4-6).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 6, 2021